DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed July 11, 2022 has been entered. Claims 1-5 remain pending in the application.

The amendment filed on July 11, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “a plurality of rows of antenna elements arranged in a first direction; a plurality of columns of antenna elements arranged in a second direction different from the first direction” in claim 1. From the explanation in REMARKS pages 6-7 section “Antenna structure”, it appears that antenna elements in a row in “a plurality of rows of antenna elements” are connected together and antenna elements in a column in “a plurality of columns of antenna elements” are connected together. Applicant is required to cancel the new matter in the reply to this Office Action.


Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered.

Applicant’s argument (REMARKS pages 5-11) about Claim 1 after the amendment is moot based on the new ground rejections. For argument on page 8 about “selects a method of paring”, Kikuchi chose correlation method for paring using Eq.(9), as indicated in previous Office Action. The paring is implemented in “Step 3)” for all antenna elements in antenna element loop (k=1, ……, K, see Kikuchi page 38 left column line 6 from bottom), instead of “only one pair-matching” in the argument. All possible matched pairs are obtained in paring results (K2 combinations, see Kikuchi page 38 left column line 9 from bottom). 

Claim Objections
Claim 2, 3, and 5 objected to because of the following informalities: 1) “first calculated number of” in lines 2, 3, and (5, 7), respectively. It appears that it should be “calculated first number of”. 2) “second calculated number of” in lines 3, 2, and (5-6, 8), respectively. It appears that it should be “calculated second number of”. Appropriate corrections are required.

Claim 4 objected to because of the following informalities: 1) “the number of second calculated arrival angles” in lines 2 and 4. It appears that it should be “the calculated second number of arrival angles”. 2) “the number of first calculated arrival angles” in line 3. It appears that it should be “the calculated first number of arrival angles”. Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shirakawa (U.S. Patent No. 2006/0066474) in view of Kikuchi, et al. (S. Kikuchi, H. Tsuji and A. Sano, "Pair-Matching Method for Estimating 2-D Angle of Arrival With a Cross-Correlation Matrix," in IEEE Antennas and Wireless Propagation Letters, vol. 5, pp. 35-40, 2006, doi: 10.1109/LAWP.2005.863610, hereafter Kikuchi), Wintermantel (U.S. Patent No. 8436763, hereafter Wintermantel), and Kamo et al. (U.S. Patent No. 2016/0377713, hereafter Kamo).
	Regarding claim 1, Shirakawa discloses that a radar device ([0012] line 1, radar apparatus) comprising: 
a plurality of antenna elements arranged in a first direction (Fig.4; [0015] line 1, array antenna); 
a plurality of antenna elements arranged in a second direction different from the first direction (Fig.4, 2-dimensional; [0015] line 1, array antenna); and 
a processor ([0022] line 18, estimator), 
However, Shirakawa does not explicitly disclose the calculation of arrival angle in two different directions as well as pairing the angles. In the same field of endeavor, Kikuchi discloses that
calculates a first number of individual arrival angles of an arrival angle group in the first direction based on reflected waves received by the plurality of rows of antenna elements arranged in the first direction {page 36 line 6 below Fig.2 on left, azimuth angles; Eq.(6), for each k (k=1, ……, K)}, 
calculates a second number of individual arrival angles of an arrival angle group in the second direction based on reflected waves received by the plurality of columns of antenna elements arranged in the second direction {page 36 line 5 below Fig.2 on left, elevation angles; Eq.(3), for each k (k=1, ……, K)}, and 
according to a combination (page 37 line 3 below “III. PAIR MATCHING” on right, cross-correlation) of the calculated first number of the arrival angles in the first direction and the calculated second number of the arrival angles in the second direction, selects a method of pairing the individual arrival angles of the arrival angle group in the first direction with the individual arrival angles of the arrival angle group in the second direction {Eq.(9), correlation (for a number of arrival angles in first and second directions); page 38 “step 3)” in section “B. Implementation”}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shirakawa with the teachings of Kikuchi to consider angle of arrival in two different directions (e.g. elevation and azimuth). Doing so would provide a 2-D angle of arrival estimate because the angle estimation takes into account antenna array geometry, angle of arrival estimate method and pair matching of angles so as to improve estimation accuracy and reduce computational cost, as recognized by Kikuchi (page 35 lines 1-2, 7-10 below “I. INTRODUCTION”).
However, Shirakawa and Kikuchi do not disclose antenna elements in a row that are connected (which is new subject matter as explained in REMARKS). In the same field of endeavor, Wintermantel discloses that
a plurality of rows antenna elements (Fig.24a)
a plurality of columns antenna elements (Fig.24a)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Shirakawa and Kikuchi with the teachings of Wintermantel to arrange antenna elements in different direction and connect some antenna elements as needed. Doing so would provide an offset of antennas in a certain direction so as to obtain a measurement capability in the direction, as recognized by Wintermantel (col.20 lines 19-26).
However, Shirakawa, Kikuchi, and Wintermantel do not explicitly disclose multiple signal classification method in angle of arrival calculation. In the same field of endeavor, Kamo discloses that
by applying the one dimensional multiple signal classification method {[0129] lines 2-4, array elements 112-1 to 112-M (for one dimensional), perform, MUSIC}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Shirakawa, Kikuchi, Wintermantel with the teachings of Kamo to MUSIC method in angle of arrival calculation. Doing so would provide a spectral estimation method using a high-resolution algorithm, as recognized by Kamo {[0007] lines 4-6}.

Regarding claim 2, which depends on claim 1, Shirakawa does not explicitly disclose pair-matching the angles. In the same field of endeavor, Kikuchi discloses that in the radar device,
if the first calculated number of arrival angles in the first direction is equal to the second calculated number of arrival angles in the second direction, the processor pairs the 39HITACHI22-111701908US01 arrival angle in the first direction with the arrival angle in the second direction such that a difference between an absolute value of power of incoming waves in the first direction and an absolute value of power of incoming waves in the second direction is within a predetermined value {page 38 step 3) in section “B. Implementation”, including the case; page 39 lines 1-2 from bottom on left, amplitude ratio for difference, 0.8 for predetermined value; A person of ordinary skill in the art would have recognized that applying a known technique (e.g. set a threshold to the received radar signal intensity for object detection) to a known device (e.g. radar) ready for improvement to yield predictable results (e.g. identify object in the field of view). It is likely the claimed method not of innovation.}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shirakawa with the teachings of Kikuchi to consider angle of arrival in two different directions (e.g. elevation and azimuth) and pair-match the results. Doing so would provide a 2-D angle of arrival estimate because the angle estimation takes into account antenna array geometry, angle of arrival estimate method and pair matching of angles so as to improve estimation accuracy and reduce computational cost, as recognized by Kikuchi (page 35 lines 1-2, 7-10 below “I. INTRODUCTION”).

Regarding claim 3, which depends on claim 1, Shirakawa does not explicitly disclose pair-matching the angles. In the same field of endeavor, Kikuchi discloses that in the radar device,
if the second calculated number of arrival angles in the second direction is one and the first calculated number of arrival angles in the first direction is two or more, the processor pairs the arrival angle in the second direction with the individual arrival angles of the arrival angle group in the first direction {page 38 step 3) in section “B. Implementation”, including the case}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shirakawa with the teachings of Kikuchi to consider angle of arrival in two different directions (e.g. elevation and azimuth) and pair-match the results. Doing so would provide a 2-D angle of arrival estimate because the angle estimation takes into account antenna array geometry, angle of arrival estimate method and pair matching of angles so as to improve estimation accuracy and reduce computational cost, as recognized by Kikuchi (page 35 lines 1-2, 7-10 below “I. INTRODUCTION”).

Regarding claim 4, which depends on claim 1, Shirakawa does not explicitly disclose pair-matching the angles. In the same field of endeavor, Kikuchi discloses that in the radar device,
if the number of second calculated arrival angles in the second direction is two or more, and the number of first calculated arrival angles in the first direction is larger than the number of second calculated arrival angles in the second direction, the processor 
(a) pairs the arrival angle in the first direction with the arrival angle in the second direction such that a difference between an absolute value of power of incoming waves in the first direction and an absolute value of power of incoming waves in the second direction is within a predetermined value {page 38 step 3) in section “B. Implementation”, including the case; page 39 lines 1-2 from bottom on left, amplitude ratio for difference, 0.8 for predetermined value; A person of ordinary skill in the art would have recognized that applying a known technique (e.g. set a threshold to the received radar signal intensity for object detection) to a known device (e.g. radar) ready for improvement to yield predictable results (e.g. identify object in the field of view). }, and 
(b) if, after (a), the number of second calculated arrival angles in the second direction that has not been paired is one, pairs the arrival angle in the second direction with the individual arrival angles of 40HITACHI22-111701908US01 the arrival angle group in the first direction that have not been paired {page 38 step 3) in section “B. Implementation”, including the case}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shirakawa with the teachings of Kikuchi to consider angle of arrival in two different directions (e.g. elevation and azimuth) and pair-match the results. Doing so would provide a 2-D angle of arrival estimate because the angle estimation takes into account antenna array geometry, angle of arrival estimate method and pair matching of angles so as to improve estimation accuracy and reduce computational cost, as recognized by Kikuchi (page 35 lines 1-2, 7-10 below “I. INTRODUCTION”).

Regarding claim 5, which depends on claim 1, Shirakawa discloses that in the radar device, the processor
identifies a direction of an object by the arrival angle in the first direction and the arrival angle in the second direction that have been paired, if the first calculated number of arrival angles in the first direction and the second calculated number of arrival angles in the second direction is one or more {[0022] lines 18-20, determine direction of arrival, target, located; A person of ordinary skill in the art would have recognized that applying a known technique (e.g. 2D angle of arrival estimate) to a known device (e.g. radar) ready for improvement to yield predictable results (e.g. identify relative angle between radar sensor and object in the field of view). Pair-matching is for object reflected signal. Passing pair-matching means there is/are object(s) detected. It is likely the claimed method not of innovation.}, and 
does not identify the direction of the object if the first calculated number of arrival angles in the first direction or the second calculated number of arrival angles in the second direction is zero {[0022] lines 18-20, determine direction of arrival, target, located; A person of ordinary skill in the art would have recognized that applying a known technique (e.g. 2D angle of arrival estimate) to a known device (e.g. radar) ready for improvement to yield predictable results (e.g. identify relative angle between radar sensor and object in the field of view). Pair-matching is for object reflected signal. Not passing pair-matching means no object detected. It is likely the claimed method not of innovation.}.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          


/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648